Citation Nr: 0611385	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Attorney




INTRODUCTION

The veteran served on active duty from October 1944 to 
December 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for PTSD and a 
psychiatric condition, manifested as depression. 


FINDING OF FACT

The medical evidence indicates that the veteran does not have 
a chronic psychiatric disorder, including PTSD or depression. 


CONCLUSION OF LAW

A chronic psychiatric disorder, including PTSD or depression, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
(2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran asserts that during World War II he was stationed 
on the front lines in Okinawa, Japan, where his battalion 
sustained enemy fire.  He contends that during battle he 
observed the death of at least two soldiers in his unit and 
saw others injured, and that he killed one Japanese soldier 
at close range.  The veteran claims that he currently suffers 
from PTSD and depression as a result of having engaged in 
combat during service.  

In adjudicating a claim for service connection for PTSD, the 
Board must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353 
(1998).  With regard to the instant claim, the veteran's 
service personnel records indicate that while serving in 
Japan his duties were those of an infantryman and a rifleman.  
Further, he has described having personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit.  The Board finds, therefore, 
that based upon the evidence of record, the veteran did 
engage in combat while in service. 

The veteran underwent a psychiatric evaluation in October 
2004.  During the examination, the examiner noted that the 
veteran was warm, friendly, and brief in presenting his WWII 
memories.  When questioned, the veteran indicated that he had 
never experienced a nightmare about the war and has never 
been troubled by his war memories.  Further, he has never 
experienced a high startle reaction, symptoms of 
hypervigilance, or a flashback.  In addition, he denied any 
incidents of anxiety, insomnia, panic attacks, or depression.  
In total, the veteran presented none of the symptoms of PTSD.  
In addition, the veteran denied ever experiencing symptoms of 
depression.  The psychiatrist did not diagnose the veteran as 
having either PTSD or depression and indicated that he 
appeared to be functioning extremely well emotionally.  

The psychiatrist indicated that he did not review the 
veteran's claims file before reaching his decision.  However, 
his opinion remains probative evidence that the veteran does 
not suffer from PTSD, as the claims file contains no evidence 
that the veteran has been diagnosed with or sought treatment 
for PTSD, depression, or any other psychiatric disorder.  
Further, the veteran underwent depression screenings in 
September 2004 and June 2005 at his local VA medical center 
while being treated for unrelated medical conditions.  Both 
depression screens were negative for symptoms of depression.  
Based upon the evidence of record, there is no support for 
the veteran's claim of a current chronic psychiatric 
disability, including PTSD or depression.  In the absence of 
evidence that the veteran suffers from a current disability, 
the preponderance of evidence is against the claim, the 
"benefit of the doubt rule" does not apply, and his claim 
for service connection for a current psychiatric condition 
must be denied.

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated December 2004 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and his VA treatment records, and the veteran 
presented the report from a psychiatric examination conducted 
in October 2004.   Although he has not been provided a VA 
psychiatric examination, such an examination is not required 
because the report of the private examination is sufficient.  
He has not indicated the existence of any other evidence that 
is relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 



ORDER

The claim of entitlement to service connection for post 
traumatic stress disorder (PTSD) and depression is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


